Mr. Justice Gordon
delivered the opinion of the court, February 17th 1879.
If Ave are to adopt the decision of this court, made one year ago in Stewart’s Appeal, supra, Ave cannot convict the court beloAV of error. In that case our brother, the present chief justice, said: “If the sum, or any part of it, was actually paid over according to the decree before notice of the application for a review, both the express provisions of the Act of 1840, and the plain dictates of justice and equity, require that the appellant should be protected.” Now if avo are to take the finding of the Orphans’ Court for verity, and we see no reason why we should not do so, neither the administrator nor his counsel had notice of the filing of the exceptions of April 27th 1876, until after the entire balance had been paid over to the distributee in accordance with the decree of the court. Such being the case, the former decision governs, and the present ruling of the Orphans’ Court must, be affirmed. It was urged that that part of the money of the estate which the administrator paid to Mrs. Conrad, before the date of the decree, be paid at his OAvn risk. This is true, but only at the risk of a decree in favor of the person to whom he paid it; when, however, that decree wras made his risk was at an end, since that decree covered not only the balance remaining in his hands, but all previous payments. In other words, the decree of the 3d of April 1876, determined definitely that Mrs. Conrad was entitled to the whole sum of §2351.56, and so it was not merely an order to pay over to her the balance,' but it was an approval also of the payments previously made. It was a final adjudication that she was the sole distributee, and when her claims were met and satisfied, that was an end of the matter.
Decree affirmed ; appellant to pay costs.